DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14, 15, 18, 19 and 21-27 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 14, 15, 18, 19 and 21-27 is:
Regarding claims 14, 15, 18, 19 and 21-27, the prior art does not teach or fairly suggest in combination with the other claimed limitations a pluggable high-voltage bushing, comprising: an insulating body enclosing said inner conductor, said insulating body having field-controlling control inserts arranged concentrically around said inner conductor and insulating layers separating said control inserts from one another; and a test tap with an electrical contact for connecting to a connection of a measuring device, said test tap being arranged outside said plug-in portion and having a measurement connection line electrically connected to a second outermost control insert, with said test tap forming a voltage divider tapping having connections to a potential of said inner conductor, to a potential of an outermost control insert, and to a potential of said second outermost control insert via said measurement connection line. 
This limitation is found in claims 14, 15, 18, 19 and 21-27, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

February 12, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848